Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-5, 7-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, this claim contains the following underlined features which, when
combined with other features of the claim, prior art of record failed to anticipate or render
obvious at the time of instant invention was filed:
A method for processing, by a base station, interference in a wireless communication system, the method comprising: 
receiving interference information about a user equipment (UE) from at least one other base station, 
wherein the interference information is determined based on a location of the UE predicted based on i) location information representing a current location of the UE, ii) mobility information related to a moving path of the UE, iii) velocity information representing a velocity of the UE, and iv) surrounding situation information related to a surrounding environment of the UE; 
configuring network topology information consisting of a sum of respective network topologies determined per each segment of a specific time using the received interference information, 
determining a first base station group and a second base station group based on the network topology information; 

wherein the first precoder vector is linearly independent of the second precoder vector; and 
transmitting, to the first base station group, the first precoder vector, and a first decoder vector and to the second base station group, the second precoder vector and a second decoder vector, 
wherein the first decoder vector is included in a null space of the second precoder vector, and the second decoder vector is included in a null space of the first precoder vector.
Note that the closest prior art Mobasher et al. (US 20140140317, henceforth “Mobasher”)  discloses an interference suppression (IS) time/frequency zone for improved interference suppression at the user equipment (UE). The IS time/frequency zone can be scheduled and set up using existing signaling of the Almost Blank Subframe (ABS) framework. This includes using the existing signaling of the ABS framework to schedule the IS time/frequency zone, coordinate transmission parameters among base stations for the IS time/frequency zone, and signal the IS time/frequency zone to the UE. In another aspect, interfering base stations align respective reference signals during the IS time/frequency zone, which allows the UE to measure the channels from its serving base station and/or the interfering base stations(s). With channel state information knowledge at the UE, interference alignment can be achieved at the UE during the IS time/frequency zone. In particular, Mobasher fails to disclose or render obvious “the interference information is determined based on a location of the UE predicted based on i) location information representing a current location of the UE, ii) mobility information related to 
Note that the second closest prior art Zhang et al. (US 20120114062, henceforth “Zhang”) discloses a preprocessing method for cooperative communication and a base station and a system for executing the method. The method includes: obtaining a common base station group from a cooperative base station group of a user terminal, in which the common base station group includes a set of base stations providing a cooperative service for other user terminals in the cooperative base station group; and calculating a first precoding matrix of the user terminal according to the common base station group, in which the first precoding matrix is used to perform elimination preprocessing on interference from the user to other user terminals served by the common base station group. The method reduces Multi-User Interference (MUI).
In particular, Zhang fails to disclose or render obvious the same limitations (above) Mobasher fails.
Regarding claim 11, this claim contains similar features as recited in claim
1, thus is allowed for the same reason as stated above.
Regarding claims 2-5, 7-10, 12 and 14-20, these claims depend from claim 1 and 11 respectively, thus are allowed for the same reason stated above for claims 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number
is (313)446-6560. The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
	 Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.
/M.M.M./
Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466